Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 1 of 10 PageID# 173



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  LULA WILLIAMS, GLORIA TURNAGE,
  GEORGE HENGLE, DOWIN COFFY

                 Plaintiffs,

  v.                                                      Civil Action No. 3:19-cv-00085-REP

  MICROBILT CORPORATION, PHILIP
  BURGESS, MATT MARTORELLO, and
  KARRIE WICHTMAN,

                 Defendants.



                                  ANSWER TO COMPLAINT

        Defendant, Karrie Wichtman (“Defendant”), by and through counsel, submits the

 following Answer to the Complaint filed by Plaintiffs Lula Williams, Gloria Turnage, George

 Hengle, and Dowin Coffy (collectively, “Plaintiffs”). Defendant does not purport to answer on

 behalf of co-defendants MicroBilt Corporation (“MicroBilt”), Philip Burgess (“Burgess”) or Matt

 Martorello (“Martorello”) (collectively, the “Co-Defendants”), even if the allegations to which she

 responds pertain to both the Co-Defendants and Defendant, and answers only on her own behalf

 as follows.

                                PRELIMINARY STATEMENT

        1.      Defendant admits that Plaintiffs purport to bring this Complaint pursuant to the Fair

 Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”). No answer is necessary to paragraph

 1 of Plaintiffs’ Complaint to the extent the allegations are directed at the Co-Defendants. To the

 extent the allegations relate to Defendant, Defendant denies the allegations in paragraph 1 of

 Plaintiffs’ Complaint.
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 2 of 10 PageID# 174



                                          JURISDICTION

        2.      No answer is necessary to paragraph 2 of Plaintiffs’ Complaint because it contains

 only legal conclusions. To the extent that the allegations in paragraph 2 are contrary to the law,

 they are denied.

        3.      No answer is necessary to paragraph 3 of Plaintiffs’ Complaint because it contains

 only legal conclusions. To the extent that the allegations in paragraph 3 are contrary to the law,

 they are denied.

                                              PARTIES

        4.      No answer is necessary to paragraph 4 of Plaintiffs’ Complaint because it contains

 only legal conclusions. To the extent that the allegations in paragraph 4 are contrary to the law,

 they are denied.

        5.      No answer is necessary to paragraph 5 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 5 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        6.      No answer is necessary to paragraph 6 of Plaintiffs’ Complaint because the

 allegations are directed at Burgess, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 6 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        7.      No answer is necessary to paragraph 7 of Plaintiffs’ Complaint because the

 allegations are directed at Martorello, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 5 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.




                                                   2
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 3 of 10 PageID# 175



        8.       Defendant admits that she is a natural person. Defendant denies the remaining

 allegations in paragraph 8 of Plaintiffs’ Complaint.

                                              FACTS

        33. 1    Defendant denies that the lawsuit referenced in paragraph 33 of Plaintiffs’

 Complaint was filed on June 22, 2016. The remaining allegations in paragraph 33 of Plaintiffs’

 Complaint refer to a Complaint filed in a lawsuit, which speaks for itself. To the extent that the

 allegations of paragraph 33 vary from the text of the Complaint itself, they are denied.

        34.      No answer is necessary to paragraph 34 of Plaintiffs’ Complaint to the extent that

 Plaintiffs’ allegations are directed at the Co-Defendants. To the extent a response is necessary,

 Defendant denies the allegations of paragraph 34 of Plaintiffs’ Complaint for lack of knowledge

 or information sufficient to form a belief as to the matters alleged. To the extent the allegations

 relate to Defendant, Defendant admits that in July 2017 she was counsel of record for Big Picture

 Loans, LLC and Ascension Technologies, LLC in Williams v. Big Picture Loans, LLC, 3:17-cv-

 461 (E.D. Va.). Defendant further admits that she received an email from Burgess on or around

 July 7, 2017.

        35.      Defendant denies the allegations in paragraph 35 of Plaintiffs’ Complaint.

        36.      No answer is necessary to paragraph 36 of Plaintiffs’ Complaint because it only

 contains legal conclusions. To the extent that the allegations in paragraph 36 are contrary to law,

 they are denied

        37.      No answer is necessary to paragraph 37 of Plaintiffs’ Complaint because it only

 contains legal conclusions. To the extent that the allegations in paragraph 37 are contrary to law,

 they are denied


 1
   Plaintiffs mis-number the allegations in their Complaint. For consistency, Defendant maintains
 the same numbering conventions.


                                                  3
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 4 of 10 PageID# 176



        38.     The allegations in paragraph 38 of Plaintiffs’ Complaint refer to text messages,

 which speak for themselves. To the extent that the allegations of paragraph 38 vary from the text

 of the messages themselves, they are denied.

        39.     Defendant denies the allegations in paragraph 39 of Plaintiffs’ Complaint for lack

 of knowledge or information sufficient to form a belief as to the truth of the matters asserted.

        40.     Defendant denies the allegations in paragraph 40 of Plaintiffs’ Complaint for lack

 of knowledge or information sufficient to form a belief as to the truth of the matters asserted.

        41.     Defendant denies the allegations in paragraph 41 of Plaintiffs’ Complaint for lack

 of knowledge or information sufficient to form a belief as to the truth of the matters asserted.

        42.     No answer is necessary to paragraph 42 of Plaintiffs’ Complaint to the extent that

 Plaintiffs’ allegations are directed at the Co-Defendants. To the extent the allegations relate to

 Defendant, Defendant denies the allegations in paragraph 42 of Plaintiffs’ Complaint.

      CLAIM ONE: ALLEGED VIOLATION OF FAIR CREDIT REPORTING ACT
                           15 U.S.C. §1681b(a)
                       (DEFENDANT MICROBILT)

        43.     Defendant restates and incorporates by reference each and every preceding

 paragraph of this Answer as if fully set forth herein.

        44.     No answer is necessary to paragraph 44 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 44 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        45.     No answer is necessary to paragraph 45 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 45 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.


                                                   4
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 5 of 10 PageID# 177



        46.     No answer is necessary to paragraph 46 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 46 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        47.     No answer is necessary to paragraph 47 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 47 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

      CLAIM TWO: ALLEGED VIOLATION OF FAIR CREDIT REPORTING ACT
                           15 U.S.C. §1681e(a)
                       (DEFENDANT MICROBILT)

        48.     Defendant restates and incorporates by reference each and every preceding

 paragraph of this Answer as if fully set forth herein.

        49.     No answer is necessary to paragraph 49 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 49 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        50.     No answer is necessary to paragraph 50 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 50 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        51.     No answer is necessary to paragraph 51 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 51 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.


                                                   5
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 6 of 10 PageID# 178



        52.     No answer is necessary to paragraph 52 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 52 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

     CLAIM THREE: ALLEGED VIOLATION OF FAIR CREDIT REPORTING ACT
                             15 U.S.C. §1681g(a)
       (PLAINTIFF WILLIAMS’S CLAIM AGAINST DEFENDANT MICROBILT)

        53.     Defendant restates and incorporates by reference each and every preceding

 paragraph of this Answer as if fully set forth herein.

        54.     No answer is necessary to paragraph 54 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 54 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        55.     No answer is necessary to paragraph 55 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 55 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        56.     No answer is necessary to paragraph 56 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 56 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.

        57.     No answer is necessary to paragraph 57 of Plaintiffs’ Complaint because the

 allegations are directed at MicroBilt, and Plaintiffs fail to state any allegations against Defendant.

 To the extent a response is required, Defendant denies the allegations of paragraph 57 of Plaintiffs’

 Complaint for lack of knowledge or information sufficient to form a belief as to the matters alleged.


                                                   6
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 7 of 10 PageID# 179



      CLAIM FOUR: ALLEGED VIOLATION OF FAIR CREDIT REPORTING ACT
                            15 U.S.C. §1681B(F)
           (DEFENDANTS BURGESS, MARTORELLO, AND WICHTMAN)

        58.     Defendant restates and incorporates by reference each and every preceding

 paragraph of this Answer as if fully set forth herein.

        59.     Defendant denies the allegations in paragraph 59 of Plaintiffs’ Complaint.

        60.     Defendant denies the allegations in paragraph 60 of Plaintiffs’ Complaint.

        61.     Defendant denies the allegations in paragraph 61 of Plaintiffs’ Complaint.

        62.     Defendant denies the allegations in paragraph 62 of Plaintiffs’ Complaint.

        Defendant denies all the remaining allegations in the Complaint to the extent not expressly

 admitted above, and otherwise denies that she is liable to Plaintiffs for any of the requests for relief

 set forth in the Complaint.

                                     ADDITIONAL DEFENSES

        Without admitting any of the allegations of the Complaint, and without admitting or

 acknowledging that Defendant bears any burden of proof as to any of them, Defendant asserts the

 following defenses. Defendant intends to rely upon any additional defenses that become available

 or apparent during pretrial proceedings and discovery in this action and reserves the right to amend

 this Answer to assert all such further defenses.

                                 FIRST ADDITIONAL DEFENSE

        Plaintiffs’ Complaint fails to the extent that it does not state a claim upon which the Court

 may grant relief.

                               SECOND ADDITIONAL DEFENSE

        Plaintiffs’ Complaint fails to the extent that Plaintiffs lack standing or have not taken action

 necessary to recover under the FCRA.




                                                    7
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 8 of 10 PageID# 180



                                THIRD ADDITIONAL DEFENSE

        Any recovery Plaintiffs receive is subject to a set off if any damages are awarded against

 Defendant, in the amount of any damages or settlement amounts recovered by Plaintiffs with

 respect to the same alleged damages. Defendant is also entitled to have any damages that may be

 awarded to Plaintiffs reduced by the value of any benefit or payment to Plaintiffs from any

 collateral source.

                               FOURTH ADDITIONAL DEFENSE

        Plaintiffs’ claims fail to the extent that Plaintiffs’ purported damages, which Defendant

 continues to deny, were the result of acts or omissions of third persons over whom Defendant had

 neither control nor responsibility or were the result of Plaintiffs’ own prior conduct.

                                FIFTH ADDITIONAL DEFENSE

        Plaintiffs’ damages are limited or barred to the extent that they failed to mitigate their

 alleged respective damages.

                                SIXTH ADDITIONAL DEFENSE

        Plaintiffs’ Complaint fails to the extent that the document at issue is not a “consumer

 report,” as that term is defined under the FCRA.

                               SEVENTH ADDITIONAL DEFENSE

        Plaintiffs’ Complaint fails to the extent that Defendant did not “obtain” or “use” a

 “consumer report” regarding Plaintiffs for the reasons set forth in Defendant’s motion to dismiss

 filed contemporaneously herewith.

                               EIGHTH ADDITIONAL DEFENSE

        Plaintiffs’ claim fails to the extent the Court does not have personal jurisdiction over

 Defendant for the reasons set forth in Defendant’s motion to dismiss filed contemporaneously

 herewith.


                                                  8
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 9 of 10 PageID# 181



                                NINTH ADDITIONAL DEFENSE

        Plaintiffs’ alleged damages, if any, are not compensable to the extent they are speculative

 or uncertain.

                                TENTH ADDITIONAL DEFENSE

        Plaintiffs cannot recover any alleged damages that are the result of, or were caused by,

 Plaintiffs’ own acts, errors, and omissions, which were the sole cause of any such damages.

                             ELEVENTH ADDITIONAL DEFENSE

        Plaintiffs’ Complaint fails to allege facts sufficient to merit a recovery of actual damages,

 statutory damages, punitive damages, interest, attorney’s fees, costs, or any other relief.

                              TWELFTH ADDITIONAL DEFENSE

        The claims in Plaintiffs’ Complaint should be severed to the extent that they improperly

 join different plaintiffs, with different claims and different damages, in a single action.

                            THIRTEENTH ADDITIONAL DEFENSE

        Defendant reserves the right to assert additional affirmative defenses at such time and to

 such extent as warranted by discovery and the factual developments in this case.

        WHEREFORE, Defendant requests this Court to enter a judgment:

                 1.     denying Plaintiffs any and all relief in this case;

                 2.     dismissing Plaintiffs’ claims in their entirety;

                 3.     dismissing this case with prejudice;

                 4.     awarding Defendant her costs and attorneys’ fees incurred in this case; and

                 5.     granting Defendant all other remedies that the Court deems just and proper.




                                                   9
Case 3:19-cv-00085-REP-DJN Document 27 Filed 04/18/19 Page 10 of 10 PageID# 182



                                        KARRIE WICHTMAN


                                        By: /s/ David N. Anthony
                                        David N. Anthony
                                        Virginia State Bar No. 31696
                                        Timothy J. St. George
                                        Virginia State Bar No. 77349
                                        TROUTMAN SANDERS LLP
                                        1001 Haxall Point
                                        Richmond, Virginia 23219
                                        Telephone: 804-697-5410
                                        Facsimile: 804-698-5118
                                        Email: david.anthony@troutman.com
                                        Email: tim.stgeorge@troutman.com

                                        Attorney for Defendant Karrie Wichtman




 38612332




                                      10
